 In the Matter Of MAGNOLIA PETROLEUM COMPANYandOIL WORKERS'INTERNATIONAL UNION LOCAL No. 243In the Matter Of MAGNOLIAPETROLEUMCOMPANYandOIL WORKERS'INTERNATIONAL UNION LOCAL No. 243 AND LOCAL No. 229Cases Nos. C-940 and R-735, respectively.Decided December 16,1939Oil Producing and Refining Industry-Interference, Restraint, and Coerciom-Com.pany-Dominated Unions:domination of and interference with formationand administration of three successive labor organizations; support; holdingof elections on company time and property ; coercion to join ; participation bysupervisory employees ; identity of officers in all three unaffiliated organizations ;unexplained long distance, collect, telephone calls to respondent's personnel.officer; recognition orderedwithheld-Investigation of Representatives:con-troversies concerning representation of employees; controversy concerning ap-propriateunit-Unit Appropriate for Collective Bargaining:nearby subsidiarystations included ; inclusion or exclusion of machinists' and boilermakers' craftsdependent upon results of elections ; maintenance and production employees,exclusive of executives, professional employees, foremen, subforemen,all thosehaving the power to discharge, all clerical employees, both office and thoseclassified as yard clerical and timekeepers, watchmen, safety department em-ployees, and all laboratory employees, except those paid on an hourly basis-Elections Ordered:date of, to be determined in future ; company-dominatedunion excluded from ballot.Mr. Warren Woods,for the Board.Mr. Russell Surles,of Dallas, Tex., andMr. Sam Lipscomb,ofBeaumont, Tex., for the respondent.Mandell & Combs,byMr. A. J. MandellandMr. Herman Wright,of Houston, Tex., for Local 243'and Local 229.Mr. J. L. C. McFaddin,of Beaumont, Tex., for the Independent.Mr. H. A. Barlett,of Beaumont, Tex., for the Machinists' Union.Mr. J. N. Davis,of Kansas City, Kans., for the Boilermakers' Union..Mr. Willard Young Morris,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 2, 1938, Oil Workers' International Union, Locals Nos.243 and 229, herein called Local 243 and Local 229, respectively, filed18 N. L. R. B., No. 55.380 MAGNOLIA PETPII.OLEUM COMPANY381with the Regional Director for the Sixteenth Region (Fort Worth,Texas) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Magnolia Petro-leum Company, Dallas, Texas, herein called the respondent, and re-questing an investigation and certification of representatives pursu-ant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On April 11, 1938, Local 243 filed chargeswith the Regional Director alleging that the respondent had engagedin and was engaging in certain unfair labor practices affecting com-merce, within the meaning of the Act.On April 30, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.International Association of Machinists, Lodge No. 395, herein calledthe Machinists' Union, and International Brotherhood of Boilermak-ers, Iron Ship Builders, Welders and Helpers of America, Lodge 587,herein called the Boilermakers' Union, two labor organizations claim-ing to represent employees directly affected by the investigation, filedwith the Regional Director motions for leave to intervene.TheRegionalDirector granted the motions.Thereafter, pursuant tonotice, a hearing upon the petition was held on May 9, 1938, at Beau-mont, Texas, before Peter Ward, the Trail Examiner duly designatedby the Board.The respondent and Locals 243 and 229 appeared bycounsel, and the Machinists' Union and the Boilermakers' Union bytheir representatives.At the opening of the hearing the Trial Exam-iner granted a motion for intervention filed by Employees IndependentUnion of Oil and Refinery Workers, Local No. 1, Beaumont, Texas,herein called the Independent, another labor organization claimingto represent employees directly affected by the investigation.'Theruling is hereby affirmed.No testimony was taken.Upon a motionmade by counsel for the Board and joined in by counsel for Local243 and Local 229, the Trial Examiner postponed the hearing.On May 16, 1938, the Board, acting pursuant to Article III, Section10 (c) (2), and Article II, Section 37 (b), of National Labor RelationsBoard Rules' and Regulations-Series 1, as amended, ordered that therepresentation proceeding and the proceeding arising upon the chargesfiled by Local 243 be consolidated for the purpose of hearing.Upon amended charges duly filed by Local 243, the Board, by theRegional Director, issued its complaint dated May 23, 1938, against therespondent, alleging that the respondent had engaged in and was1At the time of its intervention the Independent was named Employees IndependentUnion of Magnolia Refinery, Beaumont,Texas. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct.Concerning the unfair labor practices, the complaint alleges in sub-stance that the respondent (a) dominated and interfered with theformation and administration of three successive labor organizationsamong its employees :Employees Representation Plan, herein calledthe Plan ; Employees Federation of Magnolia Petroleum CompanyRefinery, Beaumont, Texas, herein called the Federation; and the Inde-pendent, which was formed after the respondent purportedly withdrewall recognition from the Federation, and which is in all respects sub-stantially the same organization as the Federation; and (b) by theforegoing acts, and in other ways, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act. The complaint and accompanying notice of hearing wereduly served upon the respondent, Local 243, the Machinists' Union,and the Boilermakers' Union.Thereafter, the Regional Directorgranted a motion for intervention in the consolidated case filed by theIndependent.The respondent filed an answer in which it denied dominating orinterfering with the formation or administration of the Independent.Concerning its alleged domination of the Plan, the respondent deniedknowing whether its activities in connection with the Plan constitutedan unfair labor practice, but urged that if such were the case the effectsthereof were removed when the respondent, in compliance with a pro-posal of the Regional Director, posted a notice to its employees wherebyit disestablished the Federation, refused further to recognize the Fed-eration as bargaining representative of any of its employees, andpromised general observance of the Act. Concerning the Federation,the respondent denied domination or interference with its formation oradministration and, affirmatively, asserted the defense set forth above.Pursuant to notice, a hearing was held in Beaumont, Texas, fromJune 1 to 15, 1938, before Gustaf B. Erickson, the Trial Examiner dulydesignated by the Board.The Board, the respondent, Local 243, andthe Independent were represented by counsel, the Boilermakers' Unionby an assistant international vice president, and the Machinists' Unionby a business representative; all participated in the hearing.On thesecond day of the hearing Local 229 filed a motion to intervene for allpurposes.The motion was granted. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.Numerous motions andobjections to the admission of evidence were made and ruled upon atthe hearing.The Board has reviewed the rulings of Trial Examiner MAGNOLIA PETROLEUM COMPANY383Erickson upon motions and objections to the admission of evidencemade at the hearing and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed. On June 24, 1938, the Inde-pendent filed a brief.Thereafter, Trial Examiner Erickson filed his Intermediate Report,dated September 24, 1938, in which he found that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the Act, and recommended that the respondent cease anddesist from such unfair labor practices and take certain affirmativeaction remedial of their effect.On October 10, 1938, the respondent,and on October 18, 1938, the Independent, filed exceptions to the Inter-mediate Report.On November 22, 1938, the respondent filed a brief.Pursuant to notice, a hearing for the purpose of oral argument upon theexceptions to the Intermediate Report was held on December 1, 1938,before the Board in Washington, D. C. The respondent and Locals 243and 229 were represented by counsel and participated in the argument.The Board has fully considered the briefs filed, the exceptions to theIntermediate Report, and the arguments presented thereon, and, in sofar as the exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a subsidiary of Socony-Vacuum Oil Company, Inc.,is a Texas corporation having its principal office in Dallas, Texas. Itholds permits to do business in the States of Louisiana, Arkansas,Oklahoma, New Mexico, Kansas, Illinois, Tennessee, Alabama, Mis-sissippi, and Colorado.The respondent is engaged in numerousactivities peculiar to the oil industry, including the operation ofproducing wells, pipe lines, refineries, and wholesale distributingsystems.Its gross receipts in 1937 amounted to more than $167,-000,000.The respondent operates a refinery located at Beaumont,Texas, where it employs approximately 2,100 men.The Beaumontrefinery occupies an area of approximately 600 acres and has accessto the port of Beaumont by means of a deep-water channel open toocean-going vessels.Threemiles east of Beaumont are locatedGladys and Spindletop, subsidiary stations owned by the respondent,which receive, store, and pump crude oil to the Beaumont refinery.Eight miles south of Beaumont is located Magpetco, where the re-spondent has storage tanks and wharf facilities for sea: going vessels. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe oil at Magpetco is received from Gladys and Spindletop andfrom the Beaumont refinery.The daily crude throughput of therespondent'sBeaumont refinery is approximately 83,000 barrels.Approximately 77 per cent of the crude oil used in said refinery isproduced in Texas, the balance coming from Oklahoma, Arkansas,and Louisiana.At the respondent's Beaumont refinery almost every derivativeproduct of crude petroleum is processed.The principal product isgasoline.Different grades of fuel oils, heating oils, kerosene, andother petroleum byproducts are also produced.More than 80 per cent of the products from the Beaumont refineryare shipped from Beaumont by tanker steamship, the balance beingshipped by rail and truck.Approximately 75 per cent of theproducts of the respondent's refinery are shipped to points outsidethe State of Texas.II.THE LABOR ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Committee for Industrial Organization.'Local 243 admitstomembership white employees, and Local 229, Negro employees ofthe respondent; both exclude clerical workers.Employees Independent Union of Oil and Refinery Workers, LocalNo. 1, Beaumont, Texas, is an unaffiliated labor organization. Itadmits to membership employees working in the oil industry in theSabine Area, excluding foremen and supervisors paid on a monthlybasis.International Association of Machinists, Lodge No. 395, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the respondent's machine andwelding shops.International Brotherhood of Boilermakers, Iron Ship Builders,Welders & Helpers of America, Lodge 587, is a labor organizationaffiliated with the American Federation of Labor. It admits tomembership employees of the respondent engaged in the generalclassifications - ofboilermaking, shipbuilding, riveting, caulking,flanging, turning-out, and other plate-fabricating work.Employees Representation Plan and Employees Federation ofMagnolia Petroleum Company Refinery, Beaumont, Texas, wereunaffiliated labor organizations, admitting to membership employeesof the respondent.2Now the Congress of Industrial Organizations. MAGNOLIA PETR'OLEUM COMPANYIII.THE UNFAIR LABOR PRACTICESA. Domination of the Plan385On September 12, 1935,' the respondent initiated at its Beaumontrefinery a plan of employee organization, the stated purpose of whichwas to provide a means whereby elected representatives of theemployees and appointed representatives of the management couldmeet in joint conference to discuss all matters of mutual concern.Elections of representatives under the Plan were given support bythe respondent, who bore all attendant expenses, furnished ballots andballot boxes, and permitted the election to be held on company timeand property.The respondent's foremen took an active part in suchelections, urging employees to vote, and in one instance opposing theelection of an employee because he was a member of Local 243.Allthe respondent's employees, except certain supervisory employees,were eligible to participate in the elections, there being no member-ship requirements.Soon after the first election of representatives under the Plan,which took place in October 1935, the representatives chose theirofficers.LeeWheat, an assistant operator,` was elected chairman;T. L. Cruse, a timekeeper clerk, was elected secretary.Meetings wereheld in the office of the respondent's superintendent.Minutes of themeetings and notices were mimeographed by the respondent andplaced on the bulletin boards.The services of one of the respondent'sstenographers were placed at the disposal of the Plan for such work.Once each year the employee representatives were sent to a conven-tion held in Dallas, Texas.Expenses were furnished the representa-tives by the respondent.The Plan continued as a joint conference with the same officersuntil the early part of 1937, when the management announced thatitwas required to discontinue participation in the meetings.During the succeeding months there was only a partial ruptureof the former joint council.The employees' representatives -met inseparate session for the first half of the meeting, the respondent'srepresentatives joining them at an appointed time.Meetings con-tinued to be held in the office building of the respondent. In Sep-tember 1937, the use of the respondent's bulletin boards was discon-tinued.We find that the respondent dominated and interfered with theformation and administration of the Plan and contributed financiala There is some evidence that a similar plan was in existence prior to September 1935.For the purposes of the instant case, however, it is sufficient to consider the Plan whichcame into existence on September 12, 1935.4 Some months later,and while wheat was still chairman,he was made a supervisor inthe wax and lube department. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other support to it, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. Domination of the FederationOn October 12, 1937, at a meeting, E. E. Swope, general managerof refineries, advised the foremen that the respondent had alwaysbeen an open-shop organization and would remain so.This state-ment of policy was imparted by the foremen to the employees.On October 13, 1937, the employees' representatives met in therespondent's main office building.Chairman Wheat announced thata group meeting would be held that evening to study the plan andoperation of other similar organizations in that region, "with the ideaof strengthening our plan." . This was the last meeting of represent-atives under the Plan as such.In the evening, Wheat called to order the meeting he had earlierannounced.About 65 employees attended.They decided to form anew organization, to be known as "Employees Federation of theMagnolia Petroleum Company Refinery, Beaumont, Texas."Wheatwas elected temporary president of the new organization, and Cruse,who had been secretary under the Plan, was elected temporary secre-tary.Wheat had brought with him sample constitutions, and, aftersome discussion, one was adopted.A few days later, pursuant to a decision reached at the eveningmeeting of October 13, a printed bulletin was circulated among theemployees.Itannounced that there would be submitted forapproval a completely new plan of organization, eliminating allfeatures which might possibly conflict with the Act.The new planwas described in the bulletin as providing for the election of repre-sentatives "whereby employees may bargain collectively with theCompany without outside influence or dues."The bulletin furtherstated that in the opinion of the temporary council, the changesembodied in the new plan would strengthen the employees'organization.The temporary organization arranged for an election of repre-sentatives from the various departments, which was held on November15, 16, and 17, 1937, in the punch house of the respondent. Theballot boxes used were taken from the storehouse without any objec-tion from the storekeeper, and ballots were placed on the time cardsof all employees. Instructions printed on the face of the ballotinformed employees who had not yet joined the Federation that bysignifying on the ballot their desire to join, they would becomeeligible to vote. MAGNOLIA PETROLEUM COMPANY387In the campaign for members and during the election of represent-atives, the respondent, by its foremen, subforemen, and timekeepers,took an active part, as it had done under the Plan. There werenumerous instances of such supervisory employees' urging those underthem to join the Federation and to vote in its election, and discourag-ing membership in Local 243 and Local 229, in some instances bythreat.The newly elected representatives, many of whom had served assuch under the Plan, elected as their chairman T. L. Cruse, formerlysecretary under the Plan, and as their secretary J. H. Hodges, a yardclerk and timekeeper who had been a representative under the Plan.In November 1937, Local 243 filed charges with the Regional Di-rector alleging, among other things, that the respondent had domi-nated, fostered, encouraged, sponsored, and interfered with the ad-ministration of the Plan and the Federation.On December 21,1937, after investigating the charges, the Regional Director advisedthe respondent that full freedom of choice in selecting a collectivebargaining agency could not be had without disestablishment of theFederation, but that if the respondent would post a notice announcingthat it was withdrawing all recognition from, and completely dis-establishing its relations with, the Federation, it might be consideredas having complied with the Act.On December 29, 1937, the re-spondent nevertheless recognized the Federation, at its request, asbargaining representative of its members.We find that the respondent has dominated and interfered with theformation and administration of the Federation and contributed sup-port to it, thereby interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. Dissolutionof theFederation; effect ofthe respondent's compli-ance) noticeOn March 25, 1938, Cruse, chairman, and Hodges, secretary of theFederation, consulted with the Regional Director in Fort Worth con-cerning the status of the Federation.At a meeting held 2 days later,the Federation Council voted to disband that organization and im-mediately to notify the Regional Director and the respondent of itsdisbandment by telegram.On March 29, 1938, the respondent posted a notice to its employeesin which it agreed to disestablish the Federation, to refrain fromdominating or interfering with the formation or administration ofany labor organization of its employees, and in other respects to com-ply with the Act. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent contends that by posting the compliance notice,which had been drafted and provided by the Regional Director inDecember 1937, it neutralized the effect of any prior unfair laborpractices.The fact that the respondent posted the notice disestab-lishing the Federation only after the Federation had itself disbandednecessarily minimized the salutary effect of the notice. In any event,the history of employer interference in employee self-organization atthe respondent's refinery rendered the employees peculiarly suscep-tible to employer influence in the choice of their bargaining represent-ative, so that the notice could have the effect contended for onlyif the respondent thereafter scrupulously avoided further interfer-ence.The record convinces us, however, that the respondent continuedto interfere with the course of employee self-organization.We ac-cordingly do not regard the notice as freeing the employees from theeffects of the respondent's domination of the Plan and the Federation.D. Domination of the IndependentWithin 2 weeks after the dissolution of the Federation and its sub-sequent disestablishment by the respondent, the Independent cameinto existence.The organizational history of the Independent may be relatedbriefly.Approximately 80 employees of the respondent met in aBeaumont hotel on April 7, 1938,. and elected temporary officers ofthe new labor organization.Two days later a committee of thegroup which had convened on April 7 met to select men to go to FortWorth and consult with the Regional Director concerning "whatkind of an organization would stand up."On April 12, 1938, themen' selected conferred with the Regional Director.During the en-suing weeks the Independent carried on a successful organizingcampaign, rented quarters, retained an attorney, and adopted a con-stitution.At the time of the hearing it had not yet requestedrecognition of the respondent.Evidence directly connecting the respondent with the formation ofthe Independent relates primarily to the activity of Lee O. Smith,supervisor of stenography and comptometry in the respondent's office.Smith had served the respondent originally as a timekeeper, and atone time as athletic director.He had been a representative under theFederation.Nothwithstanding Smith's supervisory capacity, and notwithstand-ing the respondent's agreement to refrain from interference withthe formation or administration of labor organizations, Smith pre-sided over the April 7 meeting at which the Independent had itsbirth.He was there elected to the post of temporary vice presidentand thereafter occasionally presided over subsequentmeetings. MAGNOLIA PETROLEUM COMPANY389Smith participated also in the committee meeting of April 9 at whichemployees were selected to consult with the Regional Director.'Be-fore their departure,Smith told the men who made the trip to seekthe advice in Dallas of Russell Surles,an attorney known to Smithto be retained by the respondent.The two men,unaware until faceto face with Surles that he was under retainer by the respondent,refused, when apprised of the fact, to discuss their business with him.We cite the incident only to.indicate the nature of Smith's partici-pation in the affairs of the Independent.By such participation onthe part of Smith, the respondent interfered with the formation andadministration of the Independent and contributed support to it.'Other indicia that the Independent was under the respondent'sdomination appear in the identity of the employees,aside fromSmith, who gave it leadership.Ell Barton,elected temporary presi-dent, was a.subforeman over a dozen laborers,thus serving the re-spondent in a supervisory capacity,and hadbeen a representativeunder both the Plan and the Federation.His activity on behalf ofthe Independent is attributable to the respondent.?N. J. Morris, atemporary treasurer,and M.Burge, Jr., temporary secretary, hadboth been representatives under the Federation,and Morris under thePlan as well.At the committee meeting held April 9, there were present andparticipated,in addition to Barton,Smith, and Morris, Lee Wheatand T.L.'Cruse, who had been,the' chairmen,respectively, of thePlan Council and of the Federation Council.At the time of hisparticipation in the April 9 committee meeting, Wheat was a super-visory employee as well,and we attribute his actions in participatingin the meeting to the respondent.8It thus appears that those principally concerned in initiating *anew labor organization among the respondent's employees were menwho had served in responsible posts under the two employer-domi-nated labor organizations which preceded,and included three super-visory employees.Another element in the record from which we infer employer inter-ference with the formation and administration of the Independent isthe evidence relating to three long distance telephone calls made toJ.D. Hensley,assistant to the head of the respondent's industrial6Morris and Barton were selected to go to Fortworth,but Barton was unable to makethe trip and was replaced by an employee named Birdwell.8Swift & Company v. National Labor Relations Board,106 F. (2d) 87(C. C. A. 10),rehearing denied August 4 ; _ 1939, in which the Court said : "Furthermore with respect tothe acts of the supervisory foremen, the doctrine of respondent superior applies, and peti-tioner is responsible for the acts of its supervisory foremen, even though it had no actualparticipation therein."7 See footnote 6,supra.8 See footnote 6,supra. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelations department.Each of these calls was put through,chargesreversed,at a cost of more than$2.In the operations of the Plan,Hensley had played an important role as a representative of therespondent.Hodges, the secretary of the Federation,.telephoned to Hensley atHutchins,which is near Dallas,on March 27,1938,after the meetingat which the Federation Council voted to disband, and again onMarch 29,1938.When asked at the hearing whether he had tele-phoned to anyone connected with the respondent's industrial relationsdepartment,Hodges denied having done so.When he was con-fronted with a photostatic copy of the record of such calls, however,he admitted making them.As to the first of the calls, Hodges testified:"I was to call him andreport on the meeting we had with Dr. Elliott [the Regional Di-rector] in Forth Worth," but later denied having previously conferredwith Hensley or having been instructed to make the call.As to the second call, Hodges testified that he wished to informHensley of the Federation's dissolution because Hensley "seemed tobe a good man to talk to-on such things,"and that he asked Hensleyabout an organization in force in other parts of the respondent'soperations.The third call to Hensley was made by Cruse on April 9, 1938, thedate on which Cruse participated in a committee meeting of theleading spirits in the Independent. ,Cruse testified that his purposehad been to ascertain from Hensley how to get in touch with an un-affiliated labor organization of which the Regional Director hadallegedly spoken to him on the occasion of their conference on March25.He further testifiedthatHensley gave him the name and addressof an individual who could inform him about the matter, but that he,Cruse, never pursued the matter further nor informed any of theIndependent's officers of the telephone call.He was unable toexplain why he had not made the inquiry of the Regional Director.At the time of the hearing Hensley was still in the respondent'semploy.Hodges and Cruse testified during the first days of thehearing.The respondent nevertheless failed to call Hensley asa witness._We find the explanationsgiven byHodges and Cruse of their tele-phone calls to Hensley altogetherincredible.Their temerity in re-versing the charges suggests that they knew Hensley would acceptthe calls and foot the cost.No legitimate reason appears why Hodgesshould have informed Hensley concerning either the conference withthe Regional Director or the disbandment of the Federation.As tothe latter event, the resolution adopted by the Federation Councilcalled for telegraphic notification of the respondent and the Regional MAGNOLIA 1PETiROLE'UM OOMPANY391Director.A telegram from the Federation to the Regional Directordated March 28, in evidence, states that the respondent had also beenapprised of the dissolution.Why Hodges on March 29 should havedeemed Hensley "a good man to talk to on such things" remains unex-plained except by the inference that Hodges habitually reported toHensley regarding Federation affairs, or that Hodges had reason tobelieve that Hensley would assist the formation of a successor labororganization.Circumstances render Cruse's call equally suspicious.The rela-tively unimportant question which Cruse, according to his testimony,propounded hardly merited the cost of a long distance call.Nor dowe believe that Cruse would go to the trouble and incur the expense ofthe call, have his question answered, and then do nothing about it.Hodges' calls occurred at a time when the Independent had not yetcome into existence, but that by Cruse coincided with the organiza-tional beginnings of the Independent.Upon full consideration of the prominence of Hodges and Crusein the dominated labor organizations which preceded the Independent,Hodges' reluctance to admit he had called Hensley, the unsatisfactoryexplanations offered by both men, the reversal of the toll charges onall three calls, Hensley's connection with the respondent, and his fail-ure to testify, we believe that Hensley utilized Hodges and Cruse tokeep himself informed of the activities of the respondent's employeesand that, through Cruse, he interfered on the respondent's behalf withthe formation and administration of the Independent.Upon the entire record, we find that the respondent dominated andinterfered with the formation and administrtion of the Independentand contributed support to it, thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with its operations in Section I above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has dominated and interferedwith the formation and administration of the Plan, the Federation,and the Independent and contributed support to them, and has inter-fered with, restrained, and coerced its employees in the exercise of283029-41-vol. 18-26 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rights guaranteed in Section 7 of the Act, we shall order therespondent to cease and desist from such unfair labor practices.To remedy the situation brought about by the respondent's unlawfulacts and in order to effectuate the policies of the Act, we shall orderthe respondent to withhold recognition from the Independent as arepresentative of any of its employees for the purposes of collectivebargaining with respect to grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment.Inasmuch as the Plan and the Federation are no longer in existence,we find it unnecessary to order their disestablishment.VI. THE QUESTION CONCERNING REPRESENTATIONLocals 243 and 229 assert that they represent a majority of therespondent's maintenance and production employees at its Beaumontrefinery and at the subsidiary stations, Gladys, Spindletop, and Mag-petco.The respondent states that it is without knowledge as to theidentity of the representative of the majority of its maintenance andoperation employees, and requests that an election by secret ballot beconducted to determine such representative.The Boilermakers' Union and the Machinists' Union have inter-vened to claim that their respective crafts should properly constituteseparate units.Local 243 also claims membership among employeesengaged in these crafts.We find that a question has arisen concerning the representation ofemployees of the respondent.VII.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITLocals 243 and 229 contend that the respondent's maintenance andproduction employees at its Beaumont refinery and at the subsidiarystations,Gladys, Spindletop, and Magpetco, excluding executives,professional employees, supervisors, foremen, and subforemen, em-ployees having the power to discharge or recommend discharge,clerical employees, both office and those classified as yard clerical andtimekeepers, watchmen, safety-department employees, and all labora- MAGNOLIA PETROLEUM COMPANY393Cory employees, except those in the testing laboratory who are paidon an hourly basis, constitute an appropriate unit.The Machinists' Union asks that a separate unit be found for therespondent's employees in the machine and welding shops and theBoilermakers' Union desires a separate unit for the employees in theboilermaker department.Neither the Machinists' Union nor theBoilermakers' Union has clarified its contentions as to exclusions fromthe unit or units.The respondent agrees with the respective claims of the Machinists'Union and the Boilermakers' Union, contending that the followinggroups constitute appropriate units: (a) Its employees working inthe boilermaker department; (b) its employees working in the machineand welding shops; and (c) its remaining maintenance and operatingemployees.Having found that the Independent is company dominated, weshall not consider its contentions concerning the appropriate unit orunits.Gladys and Spindletop are pumping stations which are located ap-proximately 3 miles from the Beaumont refinery.The function ofthese stations is to receive and store crude oil which they pump to theBeaumont refinery and to Magpetco. There are approximately 18men employed at these two stations, exclusive of foremen and clericalworkers.Magpetco serves as a storage and distribution station, re-ceiving oil from Gladys and Spindetop and from the Beaumont re-finery.Oil is transported from Magpetco by pipe lines and by tankers.There are approximately 47 employees working at Magpetco, exclusiveof foremen and clerical workers.It is undisputed that operations at the Beaumont refinery are, toan extent, dependent upon the above-described stations, which con-stitute both a, source of the oil to be refined and an outlet for therefined oil.The management of these stations is independent of thesuperintendent of the Beaumont refinery, but comes directly underthe respondent's general manager whose offices are at the Beaumontrefinery.The personnel records of the employees are kept at Beau-mont.Most of the maintenance work at these stations is handled bymen sent out from Beaumont.During the operation of the Plan thesestations participated along with the employees at Beaumont. In theabsence of objection no reason appears for refusing the request ofLocals 243 and 229 that the production and maintenance employees.at the subsidiary stations be included in the same unit with those atthe refinery.We shall exclude from the production and maintenance unit execu-tives, professional employees, supervisors, foremen, and all thosehaving the power to discharge.Question arose as to employees classi- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled by the respondent as subforemen.The respondent's personalmanagertestified that they could recommend that employees be dis-charged only in thesame mannerthat any employee could make such arecommendation. It was undisputed, however, that these subforemenactually supervise the work done by men under them.Their capacityis similarto that of gang foremen, and we shall exclude them.At the request of Locals 243 and 229 we shall similarly exclude allclerical employees, both office and yard clerical, and whatever otherclerks the respondent may employ 9 and all watchmen.10The respondent's safety-department employees also enjoy a statussufficiently apart from production employees to be excluded unlesstheir inclusion is requested.Their work, inspecting equipment andworking conditions, thereby assuring safe working conditions, is ofitself a specialized type of supervision and carries with it the req-uisite authority to execute the employer's safety standards.Weshall order them excluded.In most cases we have ordered the exclusion of chemists and labora-tory workers from a plant-wide unit.-Here it is requested that weinclude the hourly paid employees working in the testing laboratory,excluding all other laboratory employees.The record does not ex-plain the distinctions between the work done in the analytical labora-tory, where there are monthly paid and hourly paid employees, andthe work done in the testing laboratory, where all employees belowsubforemen's assistants are paid on an hourly basis.We shall, there-fore, include the hourly paid employees and exclude the` monthlypaid employees of both laboratories.In the respondent's boilermaker department were employed onJune 1, 1938, 30 employees, exclusive of foremen and clerical workers.These employees work throughout the respondent's refinery.Amongthem are employees classified as boilermakers, helpers, buckers,riveters, and caulkers.On June 1, 1938, the respondent employed 43 individuals in itswelding shop, exclusive of foremen and clerical employees.Thewelding shop is under the general supervision of E. R. Kehrer, whoalso has direct supervision of the machine shop.Welders are eligible to membership in both the Boilermakers'Union and the Machinists' Union.The Machinists' Union, however,claims to represent a majority of such employees and the Boiler-9 SeeMatterof PacificGas and Electric CompanyandUnited Electrical&Radio Workersof America,3N. L. It.B. 835;Matter of WestinghouseAirbrake CompanyandUnited Elec-trical and Radio Workers of America,etc., 4 N.L. It. B. 403.10 SeeMatter of Burlington Dyeing & Finishing Co.andTextileWorkers Organizing Com-mittee,10 N. L. It. B. 1.1 Matter of Pennsylvania Salt Manufacturing CompanyandLocal Union No. 12055 ofDistrict No. 50, United Mine Workers of America,3 N. L. It. B. 741;andMatter of Ameri-can Sugar Refining CompanyandCommittee for Industrial Organization,4 N.L. R. B. 897. MAGNOLIAPETIIOLETUM COMPANY395makers' Union does not seek to represent them in the present pro-ceeding.Since 1934 the Machinists' Union has represented theseemployees in collective bargaining with the respondent.Boilermak-ing and machine work are well-established crafts.Welding, how-ever, is in most industries performed by skilled workmen in connec-tion with their work in a broader field, as, for example, the crafts ofboilermaking or machine work, and has often been found by us to beincluded in the unit embracing the broader field. In the instantcase,while it appears that welding is a full-time occupation at therespondent's refinery, it is not urged that it be regarded as a separatecraft unit but rather that it be merged into a broader unit to includemachinists.In view of the physical proximity and common super-vision of the respondent's employees in the machine shop and weldingshop and the tacit agreement between the Machinists' Union and theBoilermakers' Union, we see no reason why, if craft differentiation isto be made, the employees in the welding shop and in the machineshop should not be included in the same bargaining unit.The record does not clearly indicate when Locals 243 and 229 beganorganizing the respondent's employees.They were chartered inOctober 1933 as locals of International Association of Oil Field, GasWell, and Refinery Workers of America, affiliated with the AmericanFederation of Labor.12 In 1934, Local 243,13 then affiliated with theAmerican Federation of Labor, was certified as the bargaining agentof the respondent's employees at Beaumont 14 by the Petroleum LaborPolicy Board, established under the National Industrial RecoveryAct.15It bargained with the ' respondent on behalf of all its em-ployees at the Beaumont refinery concerning retroactive pay duethem under the Petroleum Code.As to other matters, it bargainedonly for its members, which included an undisclosed number ofmachinists and boilermakers. In the same year, however, Inter-national Association of Oil Field, Gas' Well, and Refinery Workersof America entered into an agreement with International Associationof Machinists and International Brotherhood of Boilermakers, IronShip Builders,Welders and Helpers of America, with which theMachinists'Union and the Boilermakers' Union are respectivelyaffiliated, whereby the former promised to respect the jurisdictionalclaims of the two craft organizations.This agreement was renewedin 1935. Its application at the respondent's Beaumont refinery is12 International Association of Oil Field, Gas Well,and Refinery Workers of America,now known as Oil Workers' International Union, was one of the founders of the Committeefor Industrial Organization.It adopted its present name in 1937.13 The nature and extent of Local 229's participation in the certification and subsequentbargaining are not disclosedby therecord.14 The scope of the unit for which Local 243 was certified by the Petroleum Labor PolicyBoard does not appear.15 48 Stat. 195. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot revealed by the record.Between the date of the decision of theUnited States Supreme Court 16 invalidating portions of the NationalIndustrial Recovery Act, and early 1937, Locals 243 and 229 madeno attempt to bargain with the respondent. In the latter year theywere recognized as bargaining agents of their members.The Boilermakers' Union has bargained with the respondent foritsmembership since 1933; the Machinists' Union since 1934. In1935 and 1936, when Locals 243 and 229 made no attempt to bargain,the Boilermakers' Union and the Machinists' Union continued to-bar-gain with the respondent on behalf of their crafts.The respondenthas not, however, entered into contracts with these labor organiza-tions.During the operation of the Plan, representatives of theMachinists' Union and the Boilermakers' Union, on invitation, par-ticipated in the Plan to the extent of sending representatives fromtheir respective groups.These representatives participated withoutvote.Local 243 claims to have members among the employees in theboilermaker department and in the machine shop, and asks that theemployees in these two divisions of the respondent's refinery, togetherwith the employees in the welding shop, be included with the re-spondent's other maintenance and production employees in a singlebargaining unit.At the hearing, however, Harvey Fremming, presi-dent of Oil Workers' International Union, testified as follows re-garding the claims of the craft organizations :Q. In other words, you do not think that the boilermakers orthe machinists as a special unit in refineries, where their condi-tions are [or] problems are separated from the rest of the plant,should be considered as a unit proper in themselves?A. I think if there is a complete, per se machine shop operatedin the plant and skilled machinists are employed and machinists'rates are paid, they are a separate unit, and I have said that re-peatedly; provided, the workers in the plant chose the Inter-national Machinists as their agency.Q. In other words, if the machinists in the Magnolia refineryare satisfied to ask that the Machinists' Union be their bargain-ing agency, then the Oil Workers are satisfied to let them haveit?A. Certainly.I have always said that. There is no argu-ment in our mind about that.It appears that the considerations as to the unit or units to whichthe employees in the respondent's machine and welding shops and inthe boilermaker department should belong are sufficiently evenly bal-19 A.L.A. Schechter Poultry Corp.et al.,295 U. S. 495, decided May 27, 1935. 397anted so that the determining factor should be the desires of the menthemselves.'?We shall direct that separate elections be held amongthe groups in question, excluding clerical and supervisory employees :among the employees in the machine and welding shops to determinewhether they desire to be represented by Locals 243 and 229, by theMachinists' Union, or by neither ; and among the employees in theboilermaker department to determine whether they desire to be repre-sented by Locals 243 and 229, by the Boilermakers' Union, or byneither.We shall further direct that an election be held among all othermaintenance and production employees at the Beaumont refinery andat the subsidiary stations, Gladys, Spindletop, and Magpetco, to de-termine whether or not they desire to be represented by Locals 243and 229.Upon the results of the elections will depend our determinationof the appropriate unit or units.Groups in which a majority desig-nate Locals 243 and 229 will together constitute a bargaining unit.If a majority of the employees in the machine and welding shops desig-nate the Machinists' Union they will constitute a separate unit, andif a majority of those in the boilermaker department designate theBoilermakers' Union they will constitute a separate unit.The peti-tion will be dismissed as to any group in which the majority vote forno labor organization.Ix. THE DETERMINATION OF REPRESENTATIVESThe question concerning representation which has arisen can bestbe resolved by elections by secret ballot.Since the respondent has,by engaging in various unfair labor practices, interfered with theexercise by its employees of the rights guaranteed them by the Act,we shall not now set the date for the elections.We shall hold the elec-tions, however, upon receipt of information from the Regional Di-rector that the circumstances permit a free choice of representativesunaffected by the respondent's unlawful acts.Concurrently with ourdetermination of the date for the elections, we shall specify the dateon the basis of which eligibility to vote in the elections shall bedetermined.We have found that the Independent has been dominated, inter-fered with, and given support by the respondent in its formation andadministration..We have further found that it cannot serve the re-spondent's employees as an effective collective bargaining agency.Accordingly, we make no provision for its inclusion on the ballot.17Matter of The Globe Machine and Stan+.pin.g Co.andMetal Polishers Union, Local No. 3,3 N. L. R. B. 294,and subsequent cases. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.OilWorkers International Union, Local 243 and Local 229; Em-ployees Independent Union of Oil and Refinery Workers, Local No. 1,Beaumont, Texas; International Association of Machinists, Lodge No.395; and International Brotherhood of Boilermakers, Iron Ship Build-ers,Welders & Helpers of America, Lodge 587, are, and EmployeesRepresentation Plan, and Employees Federation of Magnolia Petro-leum Company Refinery, Beaumont, Texas, were, labor organizationswithin the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Employees Representation Plan, Em-ployees Federation of Magnolia Petroleum Company Refinery, Beau-mont, Texas, and Employees Independent Union of Oil and RefineryWorkers, Local No. 1, and contributing support thereto, has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed by Section 7 of theAct, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor .practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of Magnolia Petroleum Company, Beaumont,Texas, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact, conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Magnolia Petroleum Company, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Employees Independent Union of Oil and Refinery Work-ers, Local No. 1, Beaumont, Texas, or with the formation or adminis-tration of any other labor organization of its employees, and fromcontributing support to Employees Independent Union of Oil andRefinery Workers, Local No. 1, Beaumont, Texas, or to any otherlabor organization; MAGNOLIA PETIIOLEUM COMPANY399(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refuse to recognize Employees Independent Union of Oiland Refinery Workers, Local No. 1, Beaumont, Texas, as the repre-sentative of any of its employees for the purpose of dealing with it inrespect to grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of employment;(b)Post immediately in conspicuous places throughout its plantsand other places of employment, and maintain for a period of at leastsixty (60) consecutive days, notices stating that the respondent willcease and desist in the manner aforesaid and will take the affirmativeaction required by paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Magnolia Petroleum Company, Beaumont, Texas, separate elec-tions by secret ballot shall be conducted at such time as the Boardshall hereafter direct, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations: (1) Among all produc-tion and maintenance employees in the respondent's refinery at Beau-mont and in the subsidiary stations, Gladys, Spindletop, and Mag-petco, employed by the respondent during a pay-roll period whichwe shall in the future specify, excluding executives, professional em-ployees, supervisors, foremen, subforemen, all those having the powerto discharge, all clerical employees and timekeepers, watchmen, safety-department employees, laboratory employees, except those paid on anhourly basis, and the employees in the machine and welding shops andin the boilermaker department, to determine whether or not they de-sire to be represented by Oil Workers International Union, Locals 243 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 229, affiliated with the Committee for Industrial Organization,for the purposes of collective bargaining, or by neither; (2) among allthe employees in the respondent's machine and welding shops, ex-cluding supervisory and clerical employees, to determine whetherthey desire to be represented by International Association of Machin-ists, Lodge No. 395, affiliated with the American Federation of Labor,by Oil Workers International Union, Locals Nos. 243 and 229, affiliatedwith the Committee for Industrial Organization, for the purposes ofcollective bargaining, or by neither; and (3) among all the employeesin the respondent's boilermaker department, excluding supervisory andclerical employees, to determine whether they desire to be representedby International Brotherhood of Boilermakers, Iron Ship Builders,Welders & Helpers of America, Lodge 587, affiliated with the AmericanFederation of Labor, by Oil Workers International Union, Locals Nos.243 and 229, affiliated with the Committee for Industrial Organiza-tion, for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring :Although the record is not clear as to the extent of their bargaining,the Boilermakers' Union has bargained for its craft since 1933, andthe Machinists' Union since 1934.Locals 243 and 229, on the otherhand, appear to have done some bargaining on a plant-wide basis in1934 and again in 1937. The fact that International Association ofOil Field, Gas Well, and Refinery Workers of America, in 1934 andin 1935, agreed to respect the membership claims of the craft unionsinvolved supports the view that Locals 243 and 229 have not been op-posed to separate bargaining by the crafts at the respondent's plant.Under these circumstances and in view of the testimony of the presi-dent of Oil Workers International Union quoted in the principal opin-ion, I agree that the unit or units in which the employees in the ma-chine and welding shops and the boilermaker department are' to beincluded shall be determined by elections to be held among them.18MR. WILLIAM M. LFISERSON took no part in the consideration of theabove Decision, Order, and Direction of Elections.18 Cf.Matter of American Hardware CorporationandUnited Electrical and Radio Work-ers ofAmerica,4 N. L. R. B. 412;Matter of Vultee Aircraft Division,Aviation Manufac-turing CorporationandUnited Automobile Workers of America,Local 861,9 N. L. R. B. 32;Matter of Willys Overland Motors, Inc.andInternational Union, United Automobile Work-ers of America,Local No.12, 9 N. L. R. B. 924;Matter of The William Powell CompanyandPattern Makers Association of Cincinnati,12 N. L. R.B. 115.